Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1.	Claims 1-10 are pending in this application.


Double Patent Rejection
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 100089854. This is a statutory double patenting rejection.

Instant application 16136107
U. S. Patent 10089854
Claim 1
In a processing system a method comprising: 

receiving measurement data;

processing the measurement data to create or update at least two models and one or more characteristics associated with each model based on the measurement data, where each of the models is a representation of a real-world thing;

processing the characteristics associated with the models to form one or more new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria; and

processing the relationships to generate one or more alerts when one or more of the relationships meet one or more alert criteria.


In a processing system a method comprising: 

receiving measurement data; 

processing the measurement data to create or update at least two models and one or more characteristics associated with each model based on the measurement data, where each of the models is a representation of a real-world thing; 

processing the characteristics associated with the models to form one or more new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria; and 

processing the relationships to generate one or more alerts when one or more of the relationships meet one or more alert criteria. 




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 2-3, 7-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 of U.S. Patent No.10,089,854. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same elements just in a different manner in light of the specification. For example, ‘characteristic data’ pertains to time and/or location.  

Instant application 16136107
U. S. Patent 10089854
Claim 2
 In a processing system a method comprising:

receiving measurement data, 



wherein the measurement data is obtained by measuring at least two real-world things;

processing the measurement data to create at least two models, each model representing one of the measured at least two real world things;



processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured;



receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world things; processing the updated measurement data to update each of the at least two models and to update the one or more characteristics associated with each model based on the updated measurement data; processing the updated characteristics associated with the models to update the characteristics associated with the relationships;


providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing;



processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria;

processing the characteristics associated with the models to form characteristics associated with formed relationships between models; 



providing one or more alert criteria for testing whether a relationship between models requires alerting;



processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts.


A system for tracking hazards or environmental phenomena comprising:

 an input for receiving measurement data; 


a model processor for creating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 



and one or more of the models is a representation of a real-world asset, wherein the characteristics of each model include spatial geographic characteristics; 




 updating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 







a relationship processor for forming one or more new relationships between the models when one or more of the characteristics are such that one or more of the models representing real-world hazards 

or environmental phenomena and one or more of the models representing real-world assets are regarded as being related according to one or more relationship criteria, 




wherein the relationship criteria include a relationship spatial proximity between one of said models representing real-world hazards or environmental phenomena and one of said models representing real-world assets; 


and an alert processor for generating one or more alerts when one or more of the relationships meet one or more alert criteria, 

wherein said alert criteria include an alert spatial proximity between one of said models representing real-world hazards or environmental phenomena and one of said models representing real-world assets in the one or more relationships.



….wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.


Claim 40

….a model processor for creating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 

Claim 7
wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.

Claim 40
and one or more of the models is a representation of a real-world asset, wherein the characteristics of each model include spatial geographic characteristics; 

Claim 8
wherein or each asset are fix in geographic location and the events or phenomenon are created when they potentially or actually pose a threat to the or each asset due to geographical proximity to the one or more of the assets.

Claim 40

….a model processor for creating two or more models based on the received measurement data and for maintaining one or more characteristics of the models based on the data, wherein one or more of the models is a representation of a real-world hazard or environmental phenomenon 




Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz in view of Toohey. (U. S. Patent Publication 20060106743, referred to as Horvitz; U. S. Patent Publication 20080034030, referred to as Toohey)

Claim 1
Horvitz discloses in a processing system a method comprising: receiving measurement data; processing the measurement data to create or update at least two models (Horvitz, 0009-0010; ‘Case libraries can be generated that support such definitions, and the predictive model can be built as a function of the case libraries.’ And ‘In another example, two disparate predictive models can be utilized in connection with predicting future atypical events.’)….where each of the models is a representation of a real-world thing (Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . ) can cause traffic pattern alterations in a disparate portion of the city.);…. processing the relationships to generate one or more alerts when one or more of the relationships meet one or more alert criteria. (Horvitz, 0036; FIG. 32 is an exemplary alert that can be provided to a user. EC: Also Toohey, 0007; The present 
Horvitz does not disclose expressly and one or more characteristics associated with each model based on the measurement data, ….processing the characteristics associated with the models to form one or more new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria.
Toohey discloses and one or more characteristics associated with each model based on the measurement data, ….processing the characteristics associated with the models to form one or more new relationships between the models when the characteristics are such that two or more of the models are regarded as being related according to one or more relationship criteria. (Toohey, 0044-0045; ‘….and one or more characteristics associated with each model based on the measurement data….’ of applicant maps to the date of car sales and personal milestones for example ‘….there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates.’ And the relationships between the car sales model and the personal milestone model maps to ‘In shifting through historical sales data, the marketing strategist notices that there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates. [0045] There is also a correlation between these events and sales of different car models and car colors. For example, increases in van and SUV sales generally 

Claim 2
Horvitz discloses in a processing system a method comprising: receiving measurement data, wherein the measurement data (Horvitz, 0009; ‘Case libraries can be generated that support such definitions, and the predictive model can be built as a function of the case libraries.’)  is obtained by measuring at least two real-world things (Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . ) can cause traffic pattern alterations in a disparate portion of the city.); processing the measurement data to create at least two models (Horvitz, 0010; ‘In another example, two disparate predictive models can be utilized in connection with predicting future atypical events.’), each model representing one of the measured at least two real world Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . ) can cause traffic pattern alterations in a disparate portion of the city.);…. processing the characteristics associated with the models by testing whether the relationship criteria are met, and in the event that the relationship criteria are met forming one or more relationships between the models that meet the relationship criteria (Horvitz, 0068; Predictive power of the constructed predictive model component 102 can be tested by way of constructing the predictive model component 102 from a training set of cases, and testing predictive power of the model component 102 against set test data retained for such purpose.);…. providing one or more alert criteria for testing whether a relationship between models requires alerting; processing the characteristics associated with the relationships by testing whether the alert criteria are met, and in the event that the alert criteria are met generating one or more alerts; (Horvitz, 0010; A difference analyzer can compute a measure of difference between the output predictions, and if the computed measure of difference is above a threshold the prediction output by the robust model can be output as a prediction of an atypical event. EC: The alert criteria is the use of a threshold. The processing is the measure of the difference.)
Horvitz does not disclose expressly processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured; receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two real-world 
Toohey discloses processing the measurement data to create one or more characteristics associated with each model based on the measurement data, wherein the characteristics describe the respective real-world thing and/or its behaviour as measured (Toohey, 0044-0045; The relationships between the car sales model and the personal milestone model maps to ‘In shifting through historical sales data, the marketing strategist notices that there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates. [0045] There is also a correlation between these events and sales of different car models and car colors. For example, increases in van and SUV sales generally correspond with newborn babies. Increases in luxury car sales are associated with anniversaries. Increases in economy car sales are associated with graduations. Increases in expensive sports car sales are associated with received tax rebates. Further, more conservative colors are associated with newborn related events, where trendier colors are associated with graduation events..); receiving updated measurement data, wherein the updated measurement data is obtained by a later measurement of the at least two Toohey, 0007; The present invention provides a solution for generating predictive results based upon real time data from multiple sources. …. Information derived from the predictive results can be dispatched to the information consumer in a timely fashion that permits anticipatory decisions to be made based upon the predictive results.  EC: Updated of applicant maps to ‘real time,.’ Processing the updated information is disclosed by ‘predictive results.’;); providing one or more relationship criteria for testing whether two models are to be regarded as related according to the type of thing that the real-world things are representing (Toohey, 0044-0045; The two real world things are purchasing a car and personal events such as a graduation or a birth of a child.);…. processing the characteristics associated with the models to form characteristics associated with formed relationships between models; (Toohey, 0044-0045; ‘…there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates.’ And the relationships between the car sales model and the personal milestone model maps to ‘In shifting through historical sales data, the marketing strategist notices that there are certain events in people's lives that are tied to car buying, such as graduations, anniversaries, newborns, and tax rebates. EC: A characteristic can be time (date-see specification 0040.  Taxes and anniversaries are time based.) processing the updated characteristics associated with the models to update the characteristics associated with the relationships. (Toohey, 0007; The present invention provides a solution for generating predictive results based upon real time data from multiple sources.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 3
Horvitz does not disclose expressly wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.
Toohey discloses wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon. (Toohey, 0044-0045; The two real world things are purchasing a car and personal events such as a graduation or a birth of a child.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4
Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . EC: A sporting event has a geographic location and a weather pattern can pose a ‘threat.’)

Claim 7
Horvitz does not disclose expressly wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon.
Toohey discloses wherein one of the real-world things is an asset and one of the real-world things is an event or phenomenon. (Toohey, 0044-0045; The two real world things are purchasing a car and personal events such as a graduation or a birth of a child.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz and Toohey before him/her at the time of the invention to modify Horvitz to incorporate metadata (characteristic data) or real world events with real time information input to determine a relationship using models between the two real world interactions of Toohey. Given the advantage of to determine if an atypical event might cause harm, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 8
Horvitz, 0008; The predictive model, however, can learn that the accident together with other data (e.g., a particular weather pattern, an occurrence of a sporting event, . . . EC: A sporting event has a geographic location and a weather pattern can pose a ‘threat.’)


Claims 5 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz and Toohey as applied to claim 1-4 and 7-8 above, and further in view of Delorgid. (U. S. Patent Publication 20080221949, referred to as Delorgid)

Claim 5
Horvitz and Toohey do not disclose expressly wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model.
Delorgio discloses wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model. (Delorgio, 0029; For example, an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods. To model this type of effect, a covariate is a decay function that decreases in time after an initial input value. Furthermore, more than one 

Claim 9
Horvitz and Toohey do not disclose expressly wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model.
Delorgio discloses wherein each event or phenomenon model has a delay state that reduces the relevance of the model over time unless new measurement data is received that relates to the respective model. (Delorgio, 0029; For example, an expenditure of advertising in one time period can continue to affect the dependent data for several successive time periods. To model this type of effect, a covariate is a decay function that decreases in time after an initial input value. Furthermore, more than one business driver can affect covariates. EC: This reference is dependent on Horvitz which uses real time data) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz, Toohey and Delorgio before him/her at the time of the invention to modify Horvitz and Toohey to incorporate taking into consideration that some events have a reduced effect over time of Delorgio. Given the advantage of . 


Claims 6 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz and Toohey as applied to claim 1-4 and 7-8 above, and further in view of Baran. (U. S. Patent Publication 20080215349, referred to as Baran)

Claim 6
Horvitz and Toohey do not disclose expressly wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed.
Baran discloses wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed. (Baran, 0151; Initial "Introduction", "Noteworthy features", " Weaker features", "Value", "Suitability," and "Alternative Product" themes assigned by assertion model module 40 may be appropriate when the product is introduced to the marketplace, but as products age, technology advances, and marketplace alternatives become more prevalent, the features that help define the content of the themes may no longer be applicable, or may be less applicable than they were at the time the product was introduced.) It would have been obvious to one having ordinary skill in the art, 

Claim 10   
Horvitz and Toohey do not disclose expressly wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed.
Baran discloses wherein each relationship has a delay state that reduces the relevance of the relationship over time unless a change in characteristics associated with the respective models between which there is the respective relationship is processed. (Baran, 0151; Initial "Introduction", "Noteworthy features", " Weaker features", "Value", "Suitability," and "Alternative Product" themes assigned by assertion model module 40 may be appropriate when the product is introduced to the marketplace, but as products age, technology advances, and marketplace alternatives become more prevalent, the features that help define the content of the themes may no longer be applicable, or may be less applicable than they were at the time the product was introduced.) It would have been obvious to one having ordinary skill in the art, having the teachings of Horvitz, Toohey and Baran before him/her at the time of the invention to modify Horvitz and Toohey to incorporate taking into consideration that 

4.	Claims 1-10 are rejected.
	
Conclusion	
5.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-U. S. Patent 5261044: Dev

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 

Hand delivered to:
	Receptionist, 
            Customer Service Window, 
	Randolph Building, 
            401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121